UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6944


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY DEWAYNE GILLIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:05-cr-00098-HEH-1)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Dewayne Gillis, Appellant Pro Se. Joseph Attias, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony D. Gillis appeals the district court’s order denying his motions for a

sentence reduction under § 404 of the First Step Act of 2018 (“First Step Act”), Pub. L.

No. 115-391, 132 Stat. 5194, and to expedite the decision. ∗ Although the court found Gillis

eligible for relief on one count of conviction, the court exercised its discretion and declined

to reduce Gillis’ term of imprisonment. In so doing, the court accurately described the

record, considered Gillis’ new Sentencing Guidelines range, evaluated the relevant 18

U.S.C. § 3553(a) factors, and explained its reasons for denying the motion. On this record,

we discern no abuse of the court’s discretion. See United States v. Jackson, 952 F.3d 492,

495-97 (4th Cir. 2020) (reviewing decision on First Step Act motion for abuse of

discretion). Accordingly, we affirm for the reasons stated by the district court. United

States v. Gillis, No. 3:05-cr-00098-HEH-1 (E.D. Va. June 8, 2020).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       ∗
         Gillis requested expedited relief in light of the COVID-19 pandemic. On appeal,
however, Gillis does not challenge the denial of his motion to expedite relief. We confine
our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Gillis’
informal brief does not challenge the denial of expedited relief, he has forfeited appellate
review of this issue. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014).

                                              2